Citation Nr: 0114245	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  94-48 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant is the widow of a deceased World War II 
veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1993 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in 
January 1997.


FINDINGS OF FACT

1.  The veteran served on active duty from March 1942 to 
August 1945.

2.  Service records indicate that he was treated for trench 
foot, bilateral, sustained in combat in January 1945.  
Service connection for this disorder was established by 
rating decision in September 1945.  He had no other service-
connected disabilities during his life.

3.  The veteran died in October 1993, at the age of 77, due 
to a stroke.  An autopsy was not performed and there were no 
other significant conditions contributing to death, but not 
related to the underlying cause of death, as reported on the 
death certificate dated in October 1993.

4.  The greater weight of the relevant and probative evidence 
does not reflect a cause-and-effect relationship between the 
veteran's service-connected trench feet disability and the 
medical condition (stroke) which caused his death.

5.  The greater weight of the relevant and probative evidence 
does not show that veteran's trench feet disability 
substantially or materially contributed to or accelerated his 
death by a stroke in October 1993.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran expired on October 2, 1993; the immediate cause 
of death, as noted on the death certificate dated October 12, 
1993, was stroke (a term denoting the sudden development of 
focal neurological deficits usually related to impaired 
cerebral blood; a brain hemorrhage, see Stedman's Medical 
Dictionary, Copyright (C) 1995 by Williams & Wilkins, Inc., 
PDR(r) Electronic Library).  An autopsy was not performed.  
Although there were no conditions listed on the death 
certificate as underlying or contributory to the cause of 
death, the appellant alleges on appeal that the veteran's 
service-connected trench feet disability caused blood 
circulation problems, which prevented him from getting enough 
exercise to assist in the control of his weight and diabetes.  
Hence, she argues that service-connected death compensation 
benefits should be granted on the basis that the service-
connected trench feet disability was a "contributory cause 
of death" under 38 C.F.R. § 3.312(c)(1).

Service connection was in effect during the veteran's 
lifetime for trench feet, rated 30 percent disabling since 
August 1973.  Service connection for this disability was 
originally awarded by rating decision in September 1945.  The 
veteran had no other service-connected disabilities during 
his life or any pending claims for service connection at the 
time of his death.  His service medical records showed 
treatment for a cold injury (trench foot, bilateral) 
sustained in combat in January 1945; however, these records 
are entirely negative for any circulatory disorders involving 
other parts of his body, and the record does not show that he 
developed a brain hemorrhage within the one-year presumptive 
period after service.

In support of her claim, the appellant submitted a statement 
from a Dr. R. L. Riley, M.D., dated March 3, 1994, which 
reflected the following medical opinion:

Please be advised that I cared for [the 
veteran] most of 1993.  [He] had 
disability from frost bite injuries.  I 
believe that this contributed to his 
death.

To further develop the record for appellate review, the Board 
remanded this case in January 1997 with instructions for the 
RO to contact the appellant and request that she provide the 
names and addresses of all medical care providers who treated 
the veteran during the three years that preceded his death, 
to include any treatment records from the aforementioned Dr. 
Riley.  In response to a development letter for this 
information, the appellant submitted an extensive amount of 
treatment records which showed medical care provided to the 
veteran between the years 1986 and 1993 by multiple private 
sources, to include records associated with care provided by 
Dr. Riley and the Crisp County Nursing Center between 
December 1992 and April 1993 as well as clinical records 
associated with his final hospitalization at the Rest Awhile 
Nursing Home.

In September 2000, the above-cited medical records and the 
entire claims file were referred to a VA physician to 
address, in light of Dr. Riley's March 1994 statement, the 
degree of probability (conveyed to the examiner in the 
opinion request as "is it as least as likely as not") that 
any manifestations of the service-connected trench feet 
disability caused the condition which resulted in the 
veteran's death or in any way contributed, lent assistance, 
or materially influenced the production of his death.  After 
reviewing the evidence of record and providing a detailed 
discussion of the veteran's medical history (noted as 
significant for multiple medical problems, to include 
hypertension, type-II diabetes mellitus, atherosclerotic 
cardiovascular disease, congestive heart failure, status post 
myocardial infarction and percutaneous angioplasty, and 
status post subacute left hemisphere cerebrovascular accident 
with right hemiparesis, expressive aphasia and swallowing 
difficulties, all of which were shown by the record to have 
been first treated and diagnosed many years after service), 
the VA physician concluded that given the extensive history 
of cardiovascular disease shown by the record of 
hospitalizations showing treatment of cardiovascular disease 
and associated problems from a prior stroke, including 
aspiration pneumonia, the probability that the service-
connected trench feet disability resulted in the veteran's 
death was "extremely low."  The VA physician also 
concluded, in essence, that it was extremely unlikely that 
the veteran's trench feet disability contributed or assisted 
in any way to his eventual demise by a stroke in October 
1993.

Analysis

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2000).  The service-connected disability will be considered 
as the principal cause of death when such disability, singly 
or jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  It is not sufficient to show that the 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Id.

The Board concludes that a preponderance of the relevant and 
probative evidence is against the appellant's claim.  At the 
time of his death in October 1993, the veteran did not have a 
service-connected disability recognized by VA as related to a 
brain hemorrhage (stroke), and the evidence of record does 
not establish that he should have been service connected for 
this condition.  The stroke that caused his death is not 
shown by the record to have been manifested until many years 
after service.  Accordingly, the Board has no foundation upon 
which to conclude that the immediate cause of death by stroke 
was a disability incurred in or aggravated by service.  
Service connection on a presumptive basis also is not 
warranted in this case for the reasons stated, i.e., no 
evidence of brain hemorrhage until many years after service.

Moreover, as to the question of a contributory cause of 
death, Dr. Riley's medical opinion of March 1994 has been 
considered, but it is found to be outweighed by the opinion 
of the VA physician dated in September 2000 for two reasons: 
(1) the medical opinion authored by the VA physician had the 
benefit of review of the entire evidentiary record; in this 
respect, it is not shown that Dr. Riley reviewed all of the 
evidence in the claims file, and (2) the VA physician 
provided a medical basis for the opinion based on a detailed 
review of the entire medical history contained in the claims 
file, to wit, that given the veteran's extensive post-service 
history of cardiovascular disease associated problems from a 
prior stroke, the probability that the service-connected 
trench feet disability resulted in the veteran's death was 
"extremely low."  The VA physician also concluded, again, 
based on the evidence, that it was extremely unlikely that 
the veteran's trench feet disability contributed or assisted 
in any way to his eventual demise by a stroke in October 
1993.  In contrast, the opinion of Dr. Riley offers no 
medical basis to support his belief that the trench feet 
disability "contributed to his death."  The extensive 
treatment records in the claims file obtained in large part 
due to the Board's remand of January 1997 support the Board's 
decision to the extent that they show no treatment for the 
trench feet disability for many years prior to the veteran's 
death, and in this regard, there is no direct support for Dr. 
Riley's opinion in his own treatment records dated in 1992-
93.  Rather, as noted by the VA physician, the post service 
treatment records document a history of other medical 
problems, and specifically, multiple cardiovascular disorders 
of the heart and cerebrovascular disease, which lends 
credence to the conclusions reached by the VA physician in 
the September 2000 opinion statement.  For these reasons, the 
Board finds that the medical opinion of Dr. Riley is 
outweighed by the other evidence of record, most notably, the 
VA physician's medical opinion of September 2000 and the 
extensive body of post service medical records dating from 
1986 until the veteran's death in October 1993.  Since there 
is no medical or other credible evidence to establish that 
the veteran's service-connected trench feet disability 
incurred in service caused or contributed to the onset of the 
stroke condition which caused his death in October 1993, the 
Board concludes that the appellant is not entitled to service 
connection for the cause of the veteran's death.  38 C.F.R. 
§ 3.312 (2000).

The appellant's arguments on appeal and personal statements 
submitted into the record, as well as those ably advanced by 
her representative, concerning the cause of the veteran's 
death have been carefully and sympathetically considered by 
the Board, but are found to be outweighed by the evidence 
discussed above.  With regard to the appellant's arguments, 
the Board cannot entertain unsupported lay speculation on 
medical issues, and as it is not shown that she is competent 
herself to render a medical opinion, her views on the 
connection between the cause of her husband's death and the 
trench feet disability he had due to his military service are 
of insufficient probative value to support a grant of claimed 
benefits.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the preponderance of the evidence found 
probative to the issue weighs against a grant of the benefits 
sought; the benefit of the doubt is for application only 
where the evidence of record is found to be relatively evenly 
balanced.  38 C.F.R. § 3.102 (2000).

With respect to the above, the Board finds that 
notwithstanding the recent amendments to title 38 of the U. 
S. Code enacted by the Veterans Claims Assistance Act of 2000 
(the VCAA), no undue prejudice to the appellant is evident by 
a disposition by the Board herein, as the amended "duty to 
notify" and "duty to assist" provisions of the VCAA 
specifically provide that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that further assistance will aid in 
substantiating this claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  The Board finds that its prior remand of January 
1997 as well as the RO's development letters, to include its 
VCAA-notice letter of April 2001, and the 
statement/supplemental statements of the case furnished to 
the appellant and her representative in connection with this 
claim provided more than sufficient notice of the kind of 
information and/or evidence she would need to provide to 
substantiate her claim.  Furthermore, with respect to the 
duty to assist, as it is not claimed by the appellant or 
shown by the record on appeal that there exists any 
additional relevant evidence that would be necessary to 
substantiate her claim, the Board concludes that there is no 
reasonable possibility that further assistance or development 
at this time will result in a grant of the benefits sought.



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 

